Case 1:19-cv-04183-VM Document 58 Filed 08/04/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee xX
JONATHAN SCHAEFFER, individually :
and on behalf of all others
similarly situated,
19 Civ. 4183 (VM)
Plaintiff,
- against - : ORDER
NABRIVA THERAPEUTICS PLC, et al., :
Defendants. :
——_ ee ee xX

VICTOR MARRERO, United States District Judge.

It is hereby ordered that the initial conference in
this matter currently scheduled for Friday, August 7, 2020
shall occur by teleconference. The parties are directed to
use the dial-in number 1-888-363-4749 and access code

8392198.

SO ORDERED.

Dated: New York, New York
04 August 2020

 

 

UaS. Ded.
